Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.      Claims 2, 10, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.      It is unclear what type of polymer average molecular weight is required by the polymer molecular weights of the instant claims 2 and 12.  See Odian, George, Principles of Polymerization, Third Edition, John Wiley & Sons, Inc., 1991, pages 19-24, particularly noting the descriptions of the different types of polymer average molecular weights throughout these pages and the description of the effects of the types of average molecular weight on polymer properties as would be understood by the ordinary skilled artisan reading the first full paragraph of page 23.
      The scope of the instant claims 2 and 12 is therefore not clear.

     For examination purposes any type of average polymer molecular weight will be taken as reading on the instant claims.

	B.     It is unclear what type of average particle size and what aspect of average particle size are required by the instant claims 10 and 20.  It is noted that particle sizes may be expressed in diameter, radius, longest side, circumference, or other measurements of the particles.  It is not clear what aspect of average particle size is intended by “size” of the instant claims 10 and 20, e.g. diameter, radius, longest side, circumference, or some other measurement of the particles.
      It is not clear what type of average particle size is required by the instant claim 10 “average particle size”, e.g. number, weight, z, area, volume, or some other type of average particle size.  See US Pat. Application Publication No. 2009/0105411 Erdem et al., paragraph [0026] noting the different types of average particle sizes described therein.
     The scope of the instant claims 10 and 20 is therefore not clear.

     For examination purposes any type of average particle size will be taken as reading on the instant claims.

3.      Claims 1, 3-9, 11, and 13-19 are allowable over the prior art considered.  The prior art does not disclose the instantly claimed inventions and does not provide proper rationale to modify the prior art inventions into those of the instant claims.  CN 106883370 Su et al. is representative of the closest prior art seen by the examiner.  This prior art does not describe all of the instantly claimed components and all of the instantly claimed amounts of components.

4.      Claims 2, 10, 12, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
      The prior art does not disclose the instantly claimed inventions and does not provide proper rationale to modify the prior art inventions into those of the instant claims.  CN 106883370 Su et al. is representative of the closest prior art seen by the examiner.  This prior art does not describe all of the instantly claimed components and all of the instantly claimed amounts of components.

5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762